         Case 2:20-cv-00302-SCJ Document 5 Filed 12/29/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                    GAINESVILLE DIVISION


 FAIR FIGHT, INC., et al.,

                Plaintiffs,                              Civil Action No.
                    v.                                 2:20-CV-302-RWS
 TRUE THE VOTE, et al.,

               Defendants.


                   ORDER DECLINING ASSIGNMENT

      As a senior judge of the Northern District of Georgia, I decline assignment of

this case. IT IS HEREBY ORDERED that the Clerk of Court reassign this action

to the next District Judge on the rotation list for the Gainesville Division.

      The Clerk is directed not to substitute another case for this action.

      SO ORDERED this 28th day of December, 2020.



                                            ________________________________
                                            RICHARD W. STORY
                                            United States District Judge
